       Case 2:17-cv-01872-MK      Document 130   Filed 09/08/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                              PENDLETON DIVISION



WILLIE LEE JOHNSON,                                     Case No. 2:17-cv-01872-MK
                                                                          ORDER
             Plaintiff,

      v.

COLETTE S. PETERS; BRAD CAIN;
ANTHONY JOHNSON; JONATHAN
LO; CHARLES PALMER; JERRY
MORDHORST,

            Defendants,
_______________________________________
AIKEN, District Judge.

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendations

(“F&R”) (Doc. 125) recommending that defendants’ Motion for Summary Judgment

(Doc. 113) be granted and plaintiff’s Motions for Summary Judgement and for Order

(Docs. 117, 120) should be denied. This matter is now before me. See 28 U.S.C. §

636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge’s F&R, the

district court must make a de novo determination of that portion of the magistrate

judge’s report. See 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore


Page 1 - ORDER
        Case 2:17-cv-01872-MK      Document 130     Filed 09/08/20   Page 2 of 2




Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Plaintiff has filed timely objections to the F&R (Doc. 127). Plaintiff has

also filed a Motion for an Order to Vacate or Set Aside the F&R (Doc. 128) which the

Court considers here as supplemental objections to the F&R.            The Court also

considers plaintiff’s Declaration filed on August 26, 2020 (Doc. 129) in reviewing the

F&R. Thus, the Court reviews the F&R de novo.

        Having reviewed plaintiff’s briefing and the full record of this case, the Court

finds no error in Magistrate Judge Kasubhai’s F&R. Accordingly, the Court adopts

the F&R (Doc. 125) in its entirety. Defendants’ Motion for Summary Judgment (Doc.

113) is GRANTED. Plaintiff’s Motions for Summary Judgment and Order (Docs. 117

and 120) are DENIED. This action is dismissed. Any other motions are denied as

moot.

        IT IS SO ORDERED.

                    8th day of September 2020.
        Dated this ____



                                     /s/Ann Aiken
                          _________________________________
                                      Ann Aiken
                             United States District Judge




Page 2 - ORDER
